 327 NLRB No. 83NOTICE:  This opinion is subject to formal revision before publication inthe Board volumes of NLRB decisions.  Readers are requested to no-tify the Executive Secretary, National Labor Relations Board, Wash-ington, D.C.  20570, of any typographical or other formal errors sothat corrections can be included in the bound volumes.Sawyer Lumber Co., L.L.C. and PACE, Paper,Allied-Industrial, Chemical and EnergyWorkers International Union, AFLŒCIO.1Case 30-CA-14487January 15, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge filed on October 28, 1998, theGeneral Counsel of the National Labor RelationsBoard issued a complaint on November 20, 1998,
alleging that the Respondent has violated Section
8(a)(5) and (1) of the National Labor Relations Act
by refusing the Union™s request to bargain and to
furnish necessary and relevant information following
the Union™s certification in Case 30ŒRCŒ5981,2  (Of-ficial notice is taken of the ﬁrecordﬂ in the represen-tation proceeding as defined in the Board™s Rules andRegulations, Secs. 102.68 and 102.69(g); FrontierHotel, 265 NLRB 343 (1982).)  The Respondent filedan answer admitting in part and denying in part theallegations in the complaint and asserting an affirma-tive defense.On December 14, 1998, the General Counsel fileda Motion for Summary Judgment.  On December 17,1998, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Causewhy the motion should not be granted.  The Respon-dent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-memberpanel.Ruling on Motion for Summary JudgmentIn its answer, the Respondent admits that it has re-fused to schedule meeting dates and times for nego-tiations and that it has refused to furnish requestedinformation to the Union, but attacks the validity of
the certification on the basis of its objections to con-duct alleged to have affected the results of the elec-tion in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior repre-sentation proceeding.  The Respondent does not offerto adduce at a hearing any newly discovered and pre-viously unavailable evidence, nor does it allege anyspecial circumstances that would require the Board to                                                       1 On January 4, 1999, the United Paperworkers International Un-ion, AFLŒCIO, CLC merged with the Oil, Chemical and AtomicWorkers International Union.  Accordingly, the caption has beenamended to reflect that change.2 326 NLRB No. 137 (Sept. 30, 1998).reexamine the decision made in the representationproceeding.  We therefore find that the Respondent
has not raised any representation issue that is prop-erly litigable in this unfair labor practice proceeding.See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S.146, 162 (1941).We also find that there are no factual issues war-ranting a hearing with respect to the Union™s requestfor information.  The Respondent™s answer admits
that by letter dated October 20, 1998, the Union re-quested it to furnish it with the following informa-tion:(1) The names, pay rates, and current job held byeach hourly employee.(2) Total hours worked in the preceding year byeach hourly employee.(3) Total overtime hours paid to hourly employeesin the preceding year.(4) A complete listing of all benefits received byhourly employees, including but not limited to healthinsurance, incentive plans, pensions, shift differential,
accident and sickness insurance, dental insurance, life
insurance, accidental death and dismemberment in-surance, etc.(5) The names of all insurance carriers and the totalcost in cents per hour for all insurance premiums andother benefits listed above.(6) Average age of all hourly employees.(7) Total number of hourly employees workingswing shift.(8) Total number of hourly employees working dayshift.(9) Total number of male and female hourly em-ployees.The Respondent™s answer admits that it refused toprovide this information to the Union.  Further, al-though the Respondent™s answer denies that the in-formation requested is necessary and relevant for theUnion™s duties as the exclusive bargaining represen-tative of the unit employees, it is well established thatsuch information is presumptively relevant and must
be furnished on request.  See, e.g., Masonic Hall, 261NLRB 436 (1982); and Mobay Chemical Corp., 233NLRB 109 (1997).  The Respondent has not at-tempted to rebut the relevance of the informationrequested by the Union.Accordingly, we grant the Motion for SummaryJudgment3 and will order the Respondent to recog-nize and bargain with the Union and to furnish it theinformation requested.On the entire record, the Board makes the follow-ing                                                       3 The Respondent™s request to dismiss the complaint together withthe imposition of costs and attorneys™ fees is denied. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2FINDINGS OF FACTI.  JURISDICTIONDuring the calendar year that ended December 31,1998, the Respondent, in conducting its operations,sold and shipped goods valued in excess of $50,000
directly from its Gwinn, Michigan facility to points
located outside the State of Michigan.  We find that
the Respondent is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held March 19, 1998, theUnion was certified on September 30, 1998, as theexclusive collective-bargaining representative of the
employees in the following appropriate unit:All full-time and regular part-time production andmaintenance employees employed by the Employer
at its [Gwinn], Michigan, facility; but excluding of-fice employees, clerical employees, forestry staffand scalers, quality control staff, professional em-ployees, guards and supervisors, as defined in theAct.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B.  Refusal to BargainBy letter dated October 20, 1998, the Union re-quested the Respondent to meet and bargain and tofurnish information, and, since October 23, 1998, the
Respondent has failed and refused.  We find that this
failure and refusal constitutes an unlawful failure and
refusal to bargain in violation of Section 8(a)(5) and
(1) of the Act.CONCLUSION OF LAWBy failing and refusing on and after October 23,1998, to meet and bargain with the Union as the ex-clusive collective-bargaining representative of em-ployees in the appropriate unit and to furnish theUnion requested information, the Respondent has
engaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(5) and (1) and
Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order it tocease and desist, to meet and bargain on request with
the Union, and, if an understanding is reached, to
embody the understanding in a signed agreement.We also shall order the Respondent to furnish theUnion the information requested.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by the law, we shall construe the
initial period of the certification as beginning the date
the Respondent begins to bargain in good faith withthe Union.  Mar-Jac Poultry Co., 136 NLRB 785(1962); Lamar Hotel, 140 NLRB 226, 229 (1962),enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379U.S. 817 (1964); Burnett Construction Co., 149NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Sawyer Lumber Co., L.L.C., Gwinn,Michigan, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Refusing to meet and bargain with PACE, Pa-per, Allied-Industrial, Chemical and Energy WorkersInternational Union, AFLŒCIO as the exclusive bar-gaining representative of the employees in the bar-gaining unit, and refusing to furnish the Union infor-mation that is relevant and necessary to its role as theexclusive bargaining representative of the unit em-ployees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act.(a) On request, meet and bargain with the Union asthe exclusive representative of the employees in thefollowing appropriate unit on terms and conditions of
employment, and, if an understanding is reached,
embody the understanding in a signed agreement:All full-time and regular part-time production andmaintenance employees employed by the Employerat its [Gwinn], Michigan, facility; but excluding of-fice employees, clerical employees, forestry staffand scalers, quality control staff, professional em-ployees, guards and supervisors, as defined in theAct.(b) Furnish the Union the information that it re-quested on October 20, 1998.(c) Within 14 days after service by the Region, postat its facility in Gwinn, Michigan, copies of the at-tached notice marked ﬁAppendix.ﬂ4  Copies of thenotice, on forms provided by the Regional Directorfor Region 30 after being signed by the Respondent™s                                                       4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of theNational Labor Relations Boardﬂ shall read ﬁPosted Pursuant to aJudgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.ﬂ SAWYER LUMBER CO., L.L.C.3authorized representative, shall be posted by the Re-spondent and maintained for 60 consecutive days inconspicuous places including all places where notices
to employees are customarily posted.  Reasonable
steps shall be taken by the Respondent to ensure thatthe notices are not altered, defaced, or covered by anyother material.  In the event that, during the pendency
of these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-ceedings, the Respondent shall duplicate and mail, atits own expense, a copy of the notice to all current
employees and former employees employed by the
Respondent at any time since October 23, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of aresponsible official on a form provided by the Region
attesting to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C.  January 15, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain with PACE, Paper,Allied-Industrial, Chemical and Energy Workers In-ternational Union, AFLŒCIO as the exclusive repre-sentative of the employees in the bargaining unit, andWE WILL NOT refuse to furnish the Union informationthat is relevant and necessary to its role as the exclu-sive bargaining representative of the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL, on request, meet and bargain with theUnion and put in writing and sign any agreementreached on terms and conditions of employment forour employees in the bargaining unit:All full-time and regular part-time production andmaintenance employees employed by us at our[Gwinn], Michigan, facility; but excluding office
employees, clerical employees, forestry staff and
scalers, quality control staff, professional employ-ees, guards and supervisors, as defined in the Act.WE WILL furnish the Union the information it re-quested on October 20, 1998.                            SAWYER LUMBER CO., L.L.C.